                                                           May 18, 2021

        BY ECF

        Honorable Paul A. Engelmayer
        United States District Judge
        Southern District of New York
        Thurgood Marshall United States Courthouse
        40 Foley Square, Courtroom 1305
        New York, NY 10007

        Re:    United States v. Ronnell Booth,
               15 Cr. 312 (PAE)

        Dear Judge Engelmayer:
              I write on behalf of the parties in response to the Court’s Order dated May 17,
        2021 (Dkt. No. 74) regarding the upcoming VOSR status conference in the above-
        captioned case, which is currently scheduled for June 1, 2021. Without objection from
        the Government, and with the consent of Ronnell Booth’s supervising officer from
        United States Probation, I respectfully request a 45-day adjournment of the status
        conference.
                                                           Respectfully
                                                              p       y Submitted,,




                                                           And
                                                           Andrew
                                                              drew J. Dalack,
                                                                      Dalack, Esq.
                                                           Assistant Federal Defender
                                                           Federal Defenders of New York, Inc.
                                                           (212) 417-8768 | (646) 315-1527


GRANTED. The conference is adjourned to July 15, 2021 at 10:30 a.m.
The Clerk of Court is requested to terminate the motion at Dkt. No. 75.
                                                                                5/18/2021
                                                  SO ORDERED.

                                                                    
                                                             __________________________________
                                                                   PAUL A. ENGELMAYER
                                                                   United States District Judge
